W. SHARP, Judge.
Davis appeals from the summary denial of his post-conviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. The question of whether this type of claim is valid has not been fully determined.1 In any event, upon a review of the merits of Davis’ motion, we find his claim lacks merit.
AFFIRMED.
PETERSON and THOMPSON, JJ., concur.

. See Coleman v. Thompson, 501 U.S. 722, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991); Lambrix v. State, 698 So.2d 247 (Fla.1996). But see Jones v. State, 642 So.2d 121 (Fla. 5th DCA 1994); McLeod v. State, 586 So.2d 1351 (Fla. 5th DCA 1991); Smith v. State, 545 So.2d 423 (Fla. 4th DCA 1989); Madden v. State, 535 So.2d 636 (Fla. 5th DCA 1988).